Fain, Judge,
concurring.
{¶ 19} I concur in Judge Brogan’s opinion for the court.
{¶ 20} I write separately merely to emphasize that in reaching my conclusion in this case, I am not persuaded that the application of the substantive law of *276Pennsylvania by the arbitration panel, should the arbitration panel choose to apply Pennsylvania law, would violate an important public policy of Ohio. Banks’s argument seems to be that Ohio necessarily has an important public policy in favor of applying Ohio law to any controversy that has a significant connection to Ohio, when Ohio law conflicts with another state’s law. This would make for a simple choice-of-law rule, but I do not understand it to be the law of choice-of-law in Ohio.
{¶ 21} I understand the public-policy exception to Ohio’s general choice-of-law rules to require something more than that the law of the other state be different from the law of Ohio; I understand it to require that the law of the other state be offensive to an important public policy of Ohio. An example might lie in the proposed application of a sister state’s recognition of a same-sex union as triggering an interspousal immunity of some kind. The Defense of Marriage Amendment to the Ohio Constitution, Section 11, Article XV, arguably establishes an important public policy of this state that would be offended thereby, even if ordinary choice-of-law rules would select the law of the sister state for purposes of determining whether an interspousal immunity was applicable in the case.